 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00228-WBS
12                                 Plaintiff,             FINDINGS AND ORDER TO VACATE
                                                          PRELIMINARY EXAMINATION, TO SET FOR
13                          v.                            ARRAIGNMENT AND CHANGE OF PLEA, AND
                                                          TO EXCLUDE TIME
14   TAURINO SALGADO FARIAS,
                                                          DATE: November 29, 2018
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Kendall J. Newman
16

17          The Court has read and considered the Stipulation to Vacate Preliminary Examination, to Set for

18 Arraignment and Change of Plea, and to Exclude Time, filed by the parties in this matter on November

19 19, 2018. The Court hereby finds that the Stipulation, which this Court incorporates by reference into

20 this Order, demonstrates good cause for an extension of time for the preliminary hearing date pursuant

21 to Rule 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

25 not adversely affect the public interest in the prompt disposition of criminal cases.

26          THEREFORE, FOR GOOD CAUSE SHOWN:

27          1.      The preliminary hearing scheduled for November 29, 2018, at 2:00 p.m., is vacated.

28          2.      Defendant shall appear for an arraignment on the Information and waiver of indictment

      [PROPOSED] FINDINGS AND ORDER                        1
 1                 on December 3, 2018, at 2:00 p.m., before the duty Magistrate Judge.

 2         3.      Defendant shall appear for a Change of Plea on December 17, 2018, at 9:00 a.m., before

 3                 the Honorable William B. Shubb.

 4         4.      The time between November 29, 2018, and December 3, 2018, shall be excluded from

 5 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 6

 7

 8         IT IS SO ORDERED.

 9 Dated: November 19, 2018

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
